Appeal by defendant from a judgment of the County Court, Westchester County (the clerk’s extract says Supreme Court, Westchester County), rendered September 15, 1976, convicting him of arson in the second degree, and reckless endangerment in the first degree (two counts), upon a jury verdict and imposing sentence. By order dated November 14, 1977 this court affirmed the judgment (People v Hairston, 59 AD2d 1066). On August 10, 1979 we granted the defendant’s motion for renewal, reargument or reconsideration to the extent of permitting reargument of the original appeal. On reargument, we adhere to our original determination to affirm the judgment. No opinion. Mollen, P. J., Titone, Rabin and Hargett, JJ., concur.